In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-20-00093-CV


              WESTERN MARKETING, INC. AND TODD PITTS, APPELLANTS

                                                    V.

                                AEG PETROLEUM, LLC, APPELLEE

                              On Appeal from the 251st District Court
                                       Potter County, Texas
                  Trial Court No. 108927-C-CV, Honorable Ana Estevez, Presiding

                                            March 18, 2021

                       OPINION ON MOTIONS FOR REHEARING
                        Before QUINN, C.J., and PARKER, and HATCH,1 JJ.

       Pending before the court are cross-motions for rehearing.                      We grant that of

appellants Western Marketing, Inc., and Todd Pitts to the extent it seeks remand of the

question regarding attorney’s fees, court costs, and sanctions. We deny that of AEG

Petroleum, LLC. So too do we modify our original opinion and judgment to the extent that

we affirmed that portion of the trial court’s order denying appellants’ request for attorneys’

fees, costs of court, and sanctions sought pursuant to Texas Civil Practice and Remedies




       1   Honorable Les Hatch, Judge, 237th District Court, sitting by assignment.
Code, sections 27.009(a)(1) and (2). We reverse that part of the trial court’s order as well

and remand to the trial court the question of awarding such fees, costs, and sanctions in

accordance with those statutory provisions. See D Magazine Partners, L.P. v. Rosenthal,

529 S.W.3d 429, 442 (Tex. 2017); see also Mesquite Servs., LLC v. Standard E & S, LLC,

610 S.W.3d 548, 566 (Tex. App.—Amarillo 2020, pet. filed).




                                                               Brian Quinn
                                                               Chief Justice




                                             2